Exhibit 10.8






RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the [[DAY]] day of [[MONTH]] 2018 (the “Grant Date”) by and between LKQ
Corporation, a Delaware corporation (the “Company”), and [[FIRSTNAME]]
[[LASTNAME]] (the “Key Person”).
Recitals
The Board is of the opinion that the interests of the Company will be advanced
by encouraging certain persons affiliated with the Company, upon whose judgment,
initiative and efforts the Company is largely dependent for the successful
conduct of the Company’s business, to acquire or increase their proprietary
interest in the Company, thus providing them with a more direct stake in its
welfare and assuring a closer identification of their interests with those of
the Company.
The Board is of the opinion that the Key Person is such a person.
The Company desires to grant RSUs to the Key Person, and the Key Person desires
to accept such grant, all on the terms and subject to the conditions set forth
in this Agreement and set forth in the Company’s 1998 Equity Incentive Plan (the
“Plan”). Any capitalized term used herein that is not defined shall have the
meaning of such term set forth in the Plan.
Covenants
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.Grant of Restricted Stock Units.  The Company hereby grants to the Key Person
and the Key Person hereby accepts from the Company [[SHARESGRANTED]] RSUs (the
“RSUs”), on the terms and subject to the conditions set forth herein and in the
Plan (the “Award”).


2.Representations of Key Person.  The Key Person hereby represents and warrants
that the Key Person has been provided a copy of the Plan (which is also filed
publicly) and a Plan prospectus describing the material terms of the Plan, and
is accepting the RSUs with full knowledge of and subject to the restrictions
contained in this Agreement and the Plan.
 
3.Vesting and Settlement.  (a) The RSUs shall be subject to time-based vesting
conditions (which must be satisfied before the applicable portion of the Award
is considered earned and payable) as follows: the Award shall vest with respect
to 10% of the RSUs (rounded to the nearest whole Share) on [[FIRSTVESTINGDATE]]
and on each six-month anniversary of [[FIRSTVESTINGDATE]] (unless such date is a
day on which the U.S. stock exchanges are closed, in which case the vesting date
shall be extended to the next succeeding business day), subject to the Key
Person’s continued Service through the applicable vesting date.


(b)    Within 30 days of vesting, one Share shall be delivered to the Key Person
in settlement of each vested RSU.
4.Termination of Relationship.  In the event the Key Person incurs a Separation
from Service for any reason other than death or Disability, any RSUs that are
unvested as of the Separation from Service





--------------------------------------------------------------------------------




shall be forfeited to the Company. In the event the Key Person incurs a
Separation from Service due to death or Disability, any RSUs that are unvested
as of the Separation from Service shall immediately become fully vested on the
date of termination and all restrictions shall lapse.


5.Change of Control.  In the event of a Change of Control occurring after the
Grant Date, the Change of Control provisions of Article 14 of the Plan shall
apply to the RSUs.


6.Non-Transferability of RSUs.  Except as expressly provided in the Plan or this
Agreement, the RSUs may not be sold, assigned, transferred, pledged or otherwise
disposed of, shall not be assignable by operation of law and shall not be
subject to execution, attachment or similar process, except by will or the laws
of descent and distribution. Any attempted sale, assignment, transfer, pledge or
other disposition of any RSU prior to vesting shall be null and void and without
effect.


7.Taxes.  The Key Person shall be responsible for taxes due upon the settlement
of any RSU granted hereunder and upon any later transfer by the Key Person of
any Share received upon the settlement of an RSU; provided that, unless the
Committee determines otherwise, the Company shall withhold Shares otherwise
deliverable to the Key Person as a result of the vesting and settlement of the
RSUs to cover all taxes due for those RSUs.


8.Payroll Authorization.  In the event that the Key Person does not make an
arrangement acceptable to the Company to pay to the Company the tax withholding
obligation due upon vesting or settlement of an RSU or in the event that the Key
Person does not pay the entire tax withholding obligation due upon vesting or
settlement of an RSU, the Key Person authorizes the Company to collect the
amount due through a payroll withholding or to direct a broker to sell a
sufficient number of the Key Person’s Shares to satisfy such obligation (and any
related brokerage fees) and to remit to the Company from the proceeds of sale
the amount due. In the event that the Key Person pays more than the tax
withholding obligation due upon vesting or settlement of an RSU, the Key Person
authorizes the Company to return the excess payment through the Key Person’s
payroll.


9.No Rights as a Stockholder.  Prior to the settlement of any RSU, the Key
Person shall have no rights with respect to the Share issuable to the Key Person
upon such settlement, shall not be treated as a Stockholder and shall not have
any voting rights or the right to receive any dividends with respect to the RSU
or the underlying Share.


10.Notices.  Any notices required or permitted hereunder shall be sent using any
means (including personal delivery, courier, messenger service, facsimile
transmission or electronic transmission), if to the Key Person, at the address
set forth below or such other address as the Key Person may designate in writing
to the Company or to the Key Person’s home address if no other address has been
provided to the Company; and, if to the Company, at the address of its
headquarters in Chicago, Attention: General Counsel, or such other address as
the Company may designate in writing to the Key Person. Such notice shall be
deemed duly given when it is actually received by the party for whom it was
intended. The Company may deliver any documents related to current or future
participation in the Plan by electronic means and the Key Person’s acceptance of
the Award constitutes the Key Person’s consent to receive those documents by
electronic delivery and to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


11.Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.





--------------------------------------------------------------------------------




12.Amendment or Termination.  This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.


13.Benefit and Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Key
Person and the Key Person’s executors, administrators, personal representatives
and heirs. In the event that any part of this Agreement shall be held to be
invalid or unenforceable, the remaining parts hereof shall nevertheless continue
to be valid and enforceable as though the invalid portions were not a part
hereof.


14.Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings relating to such subject
matter; provided, however, for the avoidance of doubt, the parties acknowledge
that any confidentiality, non-competition, non-solicitation or similar
restrictive covenant agreed to by the parties hereto on or before the Grant Date
is not superseded by this Agreement and is an obligation of the parties hereto
in addition to Section 17 below.


15.Governing Law and Venue.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
giving effect to principles and provisions thereof relating to conflict or
choice of laws. Any and all actions concerning any dispute arising hereunder
shall be filed and maintained only in a state or federal court sitting in the
County of Cook, State of Illinois. The parties hereto specifically consent and
submit to the jurisdiction of such court.


16.Incorporation of Terms of Plan.  The terms of the Plan are incorporated
herein by reference and the Key Person’s rights hereunder are subject to the
terms of the Plan even to the extent they are inconsistent with or in addition
to the terms set forth herein. The Key Person hereby agrees to comply with all
requirements of the Plan.


17.Non-Competition and Confidentiality.  (a) Notwithstanding any provision to
the contrary set forth elsewhere herein, the RSUs, the Shares underlying the
RSUs and any proceeds received by the Key Person upon the sale of Shares
underlying the RSUs shall be forfeited by the Key Person to the Company without
any consideration therefore, if the Key Person is not in compliance, at any time
during the period commencing on the Grant Date and ending nine months following
the Key Person’s Separation from Service, with all applicable provisions of the
Plan and with the following conditions:


(i)    the Key Person shall not directly or indirectly (1) be employed by,
engage or have any interest in any business which is or becomes competitive with
the Company or its Subsidiaries or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or its Subsidiaries, (2) induce any
customer of the Company or its Subsidiaries to patronize such competitive
business or otherwise request or advise any such customer to withdraw, curtail
or cancel any of its business with the Company or its Subsidiaries or (3) hire
or solicit for employment any person employed by the Company or its Subsidiaries
or hire any person who was employed by the Company or its Subsidiaries at any
time within nine months of such hire; provided, however, that this restriction
shall not prevent the Key Person from acquiring and holding up to two percent of
the outstanding shares of capital stock of any corporation which is or becomes
competitive with the Company or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company if such shares are available to the
general public on a national securities exchange or in the over-the-counter
market; and
(ii)    the Key Person shall not use or disclose, except for the sole benefit of
or with the written consent of the Company, any confidential information
relating to the business, processes or products





--------------------------------------------------------------------------------




of the Company. Nothing in this Agreement, however, prohibits the Key Employee
from reporting violations of law or regulation to any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”), or from cooperating with any Governmental Entity,
including the EEOC, the Securities and Exchange Commission or the Department of
Justice.
(b)    The Company shall notify in writing the Key Person of any violation by
the Key Person of this Section 17. The forfeiture shall be effective as of the
date of the occurrence of any of the activities set forth in Section 17(a)
above. If the Shares underlying the RSUs have been sold, the Key Person shall
promptly pay to the Company the amount of the proceeds from such sale. The Key
Person hereby consents to a deduction from any amounts owed by the Company to
the Key Person from time to time (including amounts owed as wages or other
compensation, fringe benefits or vacation pay) to the extent of the amounts owed
by the Key Person to the Company under this Section 17. Whether or not the
Company elects to make any set-off in whole or in part, the Key Person agrees to
timely pay any amounts due under this Section 17. In addition, the Company shall
be entitled to injunctive relief for any violation by the Key Person of this
Section 17.
(c)    Notwithstanding any provision of this Agreement to the contrary, the Key
Person shall be entitled to communicate, cooperate and file a complaint with any
Governmental Entity concerning possible violations of any U.S. federal, state or
local law or regulation, and to otherwise make disclosures to any Governmental
Entity, in each case, that are protected under the whistleblower provisions of
any such law or regulation, as long as in each case the communications and
disclosures are consistent with applicable law. The Key Person shall not forfeit
any RSUs, Shares held in connection with any RSUs or proceeds from the sale of
such Shares as a result of exercising any rights under this Section 17(c).
18.Hedging Positions.  The Key Person agrees that, at any time during the period
commencing on the Grant Date and ending when the Award is fully settled or the
RSUs are forfeited, the Key Person shall not (a) directly or indirectly sell any
equity security of the Company if the Key Person does not own the security sold,
or if owning the security, does not deliver it against such sale within 20 days
thereafter; or (b) establish a derivative security position with respect to any
equity security of the Company that increases in value as the value of the
underlying equity decreases (including a long put option and a short call option
position) with securities underlying the position exceeding the underlying
securities otherwise owned by the Key Person. In the event the Key Person
violates this provision, the Company shall have the right to cancel the Award.


19.Code Section 409A.  The RSUs are intended to be exempt from (or in the
alternative to comply with) Code Section 409A. This Agreement shall be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Code Section 409A, consistent with Section 18.6 of the Plan.
For purposes of Code Section 409A, each installment payment under this Agreement
or the Plan, or otherwise payable to the Key Employee, shall be treated as a
separate payment. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any additional tax or penalty on the Key Employee under Code Section 409A and
neither the Company nor the Committee shall have any liability to the Key
Employee for such tax or penalty.


20.Clawback.  The Award and all amounts and benefits received or outstanding
under the Plan shall be subject to potential clawback, cancellation, recoupment,
rescission, payback, reduction or other similar action in accordance with the
terms and conditions of any applicable Company clawback or similar policy or any
applicable law related to such actions, as may be in effect from time to time.
The Key Person’s acceptance of the Award constitutes the Key Person’s
acknowledgement of and consent to the Company’s application, implementation and
enforcement of any applicable Company clawback or similar policy that may apply
to the Key Person, whether adopted before or after the Grant Date, and any
provision of applicable law relating to clawback, cancellation, recoupment,
rescission, payback or reduction of compensation, and





--------------------------------------------------------------------------------




the Key Person’s agreement that the Company may take such actions as may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
LKQ CORPORATION                KEY PERSON
Sign Name:    /s/ Dominick Zarcone            Sign Name:                    
Print Name:    Dominick Zarcone            Print Name:                    
Title:    President & Chief Executive
Officer        Address:                    
                                                    





